Citation Nr: 0209423	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  95-20 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to February 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Houston, Texas.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  Post-traumatic stress disorder was not shown in service.

4.  The evidence submitted in support of the claim for 
service connection for post-traumatic stress disorder does 
not establish a nexus between current post-traumatic stress 
disorder and service.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 011-00.  The new law revises the former § 5107(a) 
of title 38 United States Code to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

By letter dated in April 2001 the RO informed the veteran of 
the VA's duties to him under the VCAA.  The March 1995 
statement of the case (SOC) advises the veteran of the rating 
criteria used to evaluate whether he is entitled to service 
connection for PTSD and explains the particulars of why the 
evidence fails to support a grant.  The VA provided the 
veteran with a thorough examination in November 1994.  The 
veteran has had the opportunity to submit evidence and 
argument in support of his claim and was specifically 
requested to provide detailed information regarding his 
stressors by letter dated in February 1997.  The veteran has 
not responded to the request for additional stressor 
information.  Therefore, the Board finds that based on the 
information provided by the veteran thus far, further 
development is not possible.  He has not indicated the 
existence of any outstanding Federal government record or any 
other records that could substantiate his claim.  Rather, the 
veteran indicated via VA Form 21-4138 dated June 27, 2001, 
that there was no additional evidence to support his claim 
other than what had been submitted.  Since the RO has secured 
a complete record, the requirement under the VCAA that the RO 
advise the claimant of how responsibilities in developing the 
record are divided is moot. 

For the foregoing reasons, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.  
Since the veteran was provided the necessary information on 
which to substantiate his claim, the Board finds that there 
is no prejudice in proceeding with the claim at this time.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The regulation concerning the type of evidence required to 
establish service connection for post-traumatic stress 
disorder has been revised, effective March 7, 1997, as a 
result of the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") decision in Cohen v. Brown, 10 Vet. App. 128 (1997).

This regulation now requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2000); see Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996).

The change in the regulation has no impact on the veteran's 
appeal.  Under the version of 38 C.F.R. § 3.304(f) effective 
prior to March 7, 1997, awarding of certain combat-related 
medals is specifically mentioned as conclusive evidence of a 
stressor, absent evidence to the contrary.   The regulation 
effective March 7, 1997, does not specifically mention 
combat-related medals as conclusive proof of a stressor and 
the later version requires "clear and convincing evidence" 
to the contrary to negate the conclusory effect of evidence 
of combat.  Both the pre-March 7, 1997 and the post versions 
require evidence of combat in order for an alleged stressor 
to be accepted as conclusive evidence that the stressor 
occurred.  As will be discussed in greater detail below, the 
Board finds that the evidence does not indicate that the 
veteran had engaged in combat.  Accordingly, the Board will 
proceed, using the version of 38 C.F.R. § 3.304(f) effective 
March 7, 1997.  The Board notes that even if the veteran had 
presented evidence that he had engaged in combat, the version 
of 38 C.F.R. § 3.304(f) effective March 7, 1997, would be 
more favorable to the veteran, since it requires clear and 
convincing contradictory evidence to negate the conclusive 
effect of combat evidence on alleged stressors.  


C.  Evidence

Service medical records do not reflect any treatment or 
diagnosis of a psychiatric disorder.  Service personnel 
records indicate that the veteran "participated in the 
defense of UN positions" in Korea from April 1954 to 
February 1955.  Prior to going to Korea, the veteran 
underwent training at Camp Pendleton, including a 
classification course at the Administrative School.  The DD 
Form 214 reflects the veteran was awarded the UN Service 
Medal, the Korean Service Medal, and the National Defense 
Medal. 

VA outpatient records show that the veteran had been treated 
for various diagnosed psychiatric illnesses since June 1994, 
including PTSD, major depressive disorder, ethanol dependence 
in remission, obsessive compulsive personality disorder, and 
bipolar disorder, depressed mixed.  

The veteran underwent a VA compensation and pension (C&P) 
examination in November 1994.  The veteran's medical history 
indicates that he began seeing Dr. D. since early 1994 and 
had been diagnosed with PTSD and major depression.  Trazodone 
100 milligrams (mg), Prozac 20 mg, and Xanax 0.5 mg were 
prescribed.  The veteran reported that he was hospitalized 
for alcohol abuse shortly after separating from the military; 
he stated that he had apparently tried to shoot himself, but 
does not remember.  He stated that he was hospitalized and 
treated with electroconvulsive treatments.  He also reported 
an on-the-job injury to his head and knee in 1992 that 
required hospitalization.  His doctor at that time 
recommended evaluation for PTSD.  A MMPI was administered in 
August 1994, showing major depression and rule out PTSD.  The 
veteran reported that he had finished high school and was 
unemployed.  He chose the military and his parents signed him 
up.  He stated that one morning at Camp Pendleton, a buck 
sergeant punched him in the stomach and from that point on, 
he felt a tremendous amount of fear.

The veteran reported that he served in Korea for one year 
beginning in 1954 and was in the DMZ at times.  He stated 
that he remembered many traumatic events, including mortar 
rounds being fired when he was above the 38th parallel.  One 
day he woke up to see a knife coming down toward his head.  
He stated that apparently a Korean had cut through a barbed 
wire fence and was trying to steal his camera.  The veteran 
indicated that he was able to move before being injured with 
the knife.  He reported that another traumatic incident 
occurred while he and another soldier were guarding the 
ammunition dump, when a voice screamed out that they were 
going to die.  Then someone appeared and they hit the ground.  
The veteran did not remember the incident entirely, but he 
thought that the other soldier might have fired at the 
intruder, who turned out to be the corporal of their unit.  
The veteran also reported being assigned to a forward aid 
station and carrying an M-1.  He recalled freezing and being 
unable to defend himself when someone walked up to him.  It 
turned out to be the officer of the guard approaching, who 
upon seeing the veteran's failure to react, hit him.  The 
examiner also notes that as the veteran was leaving the 
office, he handed her a written statement about a named 
soldier raping a woman in Korea.  The veteran made no comment 
about it other than to say that he did not know where he got 
the statement, but that it was important to his case.

The veteran reported that he was employed by P.T.B. as a 
consultant for 12 years, ending in July 1992.  Before that, 
he was the executive director of the S.D.L.E.P. Council for 
seven years.  And before that, he owned an Allied Van Lines 
agency for approximately four years.  He reported that in the 
six months following the closure of a military base, he lost 
60 percent of his business.  It was at this point that the 
veteran became severely depressed and had the 
electroconvulsive treatment.

The veteran disclosed that he had severe alcohol problems, 
drinking up to 24 beers a day.  He stated that he would drink 
in order to fall asleep.  He denied any DWI, but admitted to 
frequently having blackouts.  He indicated that his last 
drink was three to four years ago.  It is questionable 
whether the veteran ever suffered any withdrawal symptoms 
from alcohol.  

The veteran reported that the onset of his PTSD symptoms 
occurred in March 1992 after he was injured in Indonesia.  He 
stated that he has recurrent distressing recollections of 
Korea approximately every other night and nightmares at the 
same frequency.  He reported that two and a half months ago, 
he had a flashback where he felt that he was back in Korea.  
He disclosed that he tries to avoid activities that remind 
him of Korea and avoids thoughts associated with it.  He 
admitted having psychogenic amnesia and a diminished interest 
in significant activities.  He reported feeling detached and 
estranged from others and disclosed his recent divorce after 
37 years of marriage.  He reported difficulty falling asleep 
without medication.  He admitted to being irritable, 
hypervigilant, and having an exaggerated startle response.  
He indicated that he has been depressed every day since early 
1993 and has endured the loss of his marriage, the death of a 
parent, and the deaths of two potential business partners.  
He reported a decreased appetite, fatigue, and fluctuation in 
his weight; he denied constipation.  He stated that he is 
intolerant to cold and his voice has become hoarse; he also 
admitted having some difficulty swallowing.

The examination revealed that the veteran was well groomed 
and appeared his stated age.  He was polite and cooperative 
and his speech was spontaneous.  He did not have a hoarse 
voice.  Mood appeared slightly depressed with constricted 
affect.  He was alert to person, place, and time.  He was 
able to remember three objects immediately and two of three 
objects after five minutes; he could remember the third 
object after a hint.  He was unable to correctly spell 
"world" backward.  His thought processes were coherent, 
logical, and goal directed, without showing looseness of 
associations or flight of ideas.  He had no auditory or 
visual hallucinations or suicidal or homicidal ideation.  
Judgment and insight were good.  The examiner concluded that 
the veteran is capable of managing his benefit payments.  The 
pertinent diagnoses were Axis I- PTSD and major depression.

The veteran was hospitalized at a VA medical center (VAMC) 
for approximately 30 days in March 1995.  He reported having 
fights in his sleep and awaking to find his hands bloody and 
blood smeared around the walls of his apartment.  The veteran 
reported suicidal ideation and homicidal ideation.  He 
provided a history of a manic episode in the 1950s.  
Pertinent discharge diagnoses were Axis I- (1) bipolar 
disorder, depressed, mixed and (2) PTSD.  In April, the 
veteran reported that he spent one year in Korea at the end 
of the war, guarding the DMZ.  He recalled intense fear, 
constantly being fearful and anxious, and feeling guilt over 
having to send civilian women across the DMZ to the north 
where they might have been executed.  He reported that he saw 
two women executed by the ROCs, and he recalled that a fellow 
guard was shot and hearing Korean voices.

The veteran submitted a statement dated in July 1995, in 
which he discusses his stressors.  He revealed that his unit 
was H&S Company, 1st Battalion, 5th Marines, 1st Marine 
Division and he was assigned to Korea, North of the Injim 
River on the 38th parallel.  He reports that his first "PTSD 
experience" began on the 38th parallel, when North Koreans 
told them on almost a nightly basis that they were going to 
kill them.  He stated that one time while standing guard in 
the ammo dump with another Marine, a voice sounding like a 
North Korean's came from behind a mound of dirt, screaming 
out that they were going to die; the veteran and the other 
Marine dropped to the ground and took their M-1s off safety.  
Then a very fearful voice screamed, "don't shoot, I am the 
corporal of the guard."  The veteran states that he blacked 
out and does not remember what happened after that.  He 
disclosed that a Marine was shot while they were on patrol 
one night; it was later revealed that he had shot himself in 
the leg with his own weapon from fear.

The veteran stated, although it is unclear whether he was 
posing a hypothetical or recalling a real event, that he 
witnessed the South Korean military come out of the paddies 
or fields to the road with a female and shoot her.  He 
stated, "the back of her head and her face would just 
explode" and a military truck would come by and pick up the 
body.  The veteran stated that he did not know where the body 
was taken.  The veteran mentioned "proof" that the American 
military was as bad as some other countries with regard to 
behaviors such as raping and stealing.  The veteran disclosed 
that he gave the proof to the VA examiner, but she did not 
ask any questions in reference to the papers.  The veteran 
also stated that on an assignment to the Koreans, his driver 
took the wrong road and they saw Panmunjom south of them.  
The veteran also referred to courier duties and pictures of 
him leaving his compound and the "Peter Boat" that took him 
out of Inchon being shot full of holes.
 
The veteran was hospitalized at a VAMC in July to August 1995 
for approximately three weeks for treatment of mental 
illness; PTSD was not among the discharge diagnoses.  At that 
time he gave the following list of stressors that he thought 
might have induced his PTSD: (1) anxious and scared of a 
North Korean knowing his name when he got off the truck at 
DMZ, (2) while standing guard, hearing a "gook's" voice 
telling him that he would die that night and then later 
blacking out, (3) while on guard duty, a fellow soldier being 
shot.  The veteran reported that his PTSD symptoms began 
after he was injured in Indonesia in 1992.

In January 1996, the veteran reported that he still had 
flashbacks of women's heads being blown off and women being 
raped.

VA treatment records dated between April 1997 and June 2002 
indicate that the veteran engaged in psychotherapy and PTSD 
group therapy on a regular basis.  The veteran was also 
hospitalized on several occasions for purposes of treating 
physical illness.  In May 1997, the veteran was hospitalized 
for treatment of cardiac illness.  In addition to his 
physical diagnoses, he had a psychiatric diagnosis of manic-
depressive disorder.  The veteran was admitted again in May 
for treatment of cardiac illness.  He also had a psychiatric 
diagnosis of bipolar disorder, which was stable with the 
exception of occasional episodes of anxiety.  The veteran was 
admitted a third time in May 1997 for cardiac problems.  His 
psychiatric diagnosis was bipolar disorder.

The veteran was admitted for treatment of a prostate illness 
in April 1998.  His psychiatric diagnosis was bipolar 
disorder with post-traumatic stress syndrome, for which, he 
was observed and medicated.  He was admitted again in October 
1998 for physical complaints.  His psychiatric diagnosis was 
bipolar disorder.

In July 1999 and on numerous occasions afterward, the veteran 
engaged in psychotherapy, including eye movement 
desensitization reprocessing.  The veteran disclosed that he 
had witnessed a catastrophe in Bangladesh in "1982."  He 
stated that 50,000 people were killed in a typhoon, which 
caused a massive tidal wave to hit the coast.  This 
occurrence took him back to Korea when he was drinking a lot.  

The veteran was screened for PTSD group therapy in July 1999.  
He indicated that previously, he had only engaged in hospital 
group therapy very briefly and that the other veterans were 
all from the Vietnam era.  He felt that his PTSD was buried 
until four to five years ago when he was in Bangladesh and a 
typhoon came.  He reported that 50,000 people died and there 
were "floating bodies everywhere" and "5000 kids a day 
dying of starvation."  The veteran stated that he was a 
consultant to World Bank at that time.  The veteran reported 
that he had five MOS in Korea, two of which, were courier and 
battalion legal.  He stated that he was promoted to corporal 
because he was doing five MOS at once.  He expressed anger 
over an error in his records.  He admitted having been 
suicidal in the past and stated that pictures of his 
grandchildren in his wallet kept him from acting.  He denied 
current suicidal ideation.  He was in denial about the combat 
soldier aspect of himself being truly a part of himself.  He 
spoke about his shadow as another person, not himself.

His wife and he engaged in conjoint therapy in July 1999 and 
had numerous sessions of conjoint therapy thereafter.

The veteran began participating in the PTSD group for the 
first time in November 1999.  His psychotherapist changed his 
diagnosis to PTSD in January 2000.   The veteran continued 
with the group and individual psychotherapy on a regular 
basis.  In March 2001, the veteran talked about the cold 
winter in Korea.  He stated that sleeping bag used to freeze 
to his face.  He reported that a second lieutenant "beat the 
crap" out of him once when he froze while on guard duty.  He 
stated that the anniversary of coming home from Korea was 
coming up.

II.  Analysis

The Court held in Cohen v. Brown, supra, that the three 
requisite elements for eligibility for service connection for 
PTSD are as follows: 

(1) A current, clear medical diagnosis of post-traumatic 
stress disorder (presumed to include the adequacy of the 
post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed in-service stressor); 

(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and

(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Id.; 38 C.F.R. § 3.304(f).  With regard to the first element, 
the Court stated that a "clear diagnosis" should be an 
"unequivocal" one.  Cohen, 10 Vet. App. at 139.

The Board finds that the current record does not present 
"conclusive evidence" that the veteran "engaged in combat 
with the enemy" and that the veteran is not entitled to have 
his lay statements accepted without need of further 
corroboration.  In this regard, the Board notes that by the 
veteran's own descriptions, he was not engaged in combat 
while serving in Korea.  Moreover, his records indicate that 
his training and primary duties in the service were clerical 
in nature.  Standing guard was incidental and the stressors 
did not involve combat with the enemy.  As a matter of law, 
"credible supporting evidence that the claimed in[-]service 
event actually occurred" cannot be provided by medical 
opinion based on post-service examination.  Moreau v. Brown, 
supra.  This means that other "credible supporting evidence 
from any source" must be provided that the events alleged as 
the stressors in service occurred.  Cohen, 10 Vet. App. at 
147.

A review of the record discloses a current diagnosis of PTSD; 
however, the record does not indicate that the veteran 
engaged in combat and the veteran did not provide sufficient 
detail, e.g., dates, places, names of persons involved, units 
involved, to enable the RO to seek verification of his 
claimed stressors.  Thus, for example, the RO was unable to 
verify whether the veteran, or his unit, was present while 
the claimed mortar attacks occurred.  Suozzi v. Brown, 10 
Vet. App. 307 (1997); Pentecost v. Principi, 16 Vet. App. 124 
(2002).  The veteran was specifically requested, by letter 
dated in February 1997, to provide additional details 
regarding his service and alleged stressors so that an 
inquiry could thereafter be made to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), in accordance 
with VA Adjudication Procedures Manual M21-1, Part III, 
Paragraph 5.14(b).  The veteran has not responded to the 
request.  The Board points out that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

The Board also notes that the veteran experienced significant 
traumatic experiences post-service, most notably, a flooding 
disaster in Bangladesh, where he saw numerous floating 
corpses and starving children.  

Therefore, while the evidence does reflect a current 
diagnosis of PTSD, there is no evidence to support the 
veteran's statement of stressors, nor is there medical 
evidence that links the alleged stressors to service.  
Accordingly, the Board concludes that the veteran's PTSD is 
non-service connected.  In reaching this determination the 
Board has considered the benefit of the doubt doctrine, 
however, this doctrine may only be applied where the evidence 
for and against the claim is in approximate balance.  The 
evidence in this case is overwhelmingly against the claim and 
the benefit of the doubt doctrine does not assist the 
appellant in such circumstances.  38 U.S.C.A. § 5107(b) 
(2001).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



		
Jason R. Davitian
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

